Citation Nr: 0502526	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-13 852	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for Paget's disease.


REPRESENTATION

Appellant represented by:	Meredith M. Lackey, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

By a July 15, 1999 decision, the Board denied entitlement to 
service connection for Paget's disease.  The veteran appealed 
the July 1999 decision to the United States Court of Appeals 
for Veterans Claims (Court.)  By an April 2001 order, the 
Court vacated the Board's July 1999 decision and remanded the 
matter for further adjudication.  The Court's order pointed 
out that a remand was required in order to provide the Board 
with an opportunity to readjudicate the appellant's claim in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

By an August 2003 statement to the RO, the veteran withdrew 
his request for a Board videoconference hearing.  38 C.F.R. 
§ 20.704(e) (2004).


FINDINGS OF FACT

1.  The veteran had in-service exposure to ionizing 
radiation.

2.  The veteran's Paget's disease is as likely as not 
attributable to the in-service exposure to ionizing 
radiation.




CONCLUSION OF LAW

The veteran has Paget's disease that is the result of disease 
or injury incurred during active military service.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran does not contend that he was diagnosed as 
having Paget's disease during service, he avers that such 
disease is nonetheless etiologically related to his exposure 
to ionizing radiation during the course of atmospheric 
testing of atomic weapons in Nevada in 1955.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be established for disabilities subject to 
presumptive service connection on a radiation basis pursuant 
to 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2004), or for those disabilities deemed as potentially 
"radiogenic" diseases pursuant to 38 C.F.R. § 3.311.

The veteran's Paget's disease (initially assessed, as noted 
below, in the early 1990's) is not among the disabilities 
subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
and it is not listed as a potentially "radiogenic" disease 
under 38 C.F.R. § 3.311.  

Service administrative records reflect that the veteran 
participated in an atomic bomb test in March 1955.  In 
addition, the Defense Nuclear Agency (now known as the 
Defense Special Weapons Agency (DSWA)), in correspondence 
dated in April 1996, indicated that during the foregoing 
testing, designated as "Operation TEAPOT", the veteran 
received a probable radiation dose of 0.570 rem gamma (the 
upper bound of such dose being 0.92 rem gamma), and an 
internal 50-year exposure potential of less than 0.150 rem.  
Consequently, given the available record, it is clear that 
(1) the veteran was exposed to ionizing radiation during 
service and (2) he currently suffers from Paget's disease.  
Thus, the salient question on appeal is whether the veteran's 
Paget's disease is attributable to the confirmed in-service 
exposure to ionizing radiation.  

In this regard, in a March 1995 statement, R.C. B., M.D., 
indicated that the veteran's Paget's disease certainly 
"could" have been related to his exposure to ionizing 
radiation in service during atomic bomb testing performed at 
Camp Desert Rock in 1955.  

In contrast, an August 1996 memorandum from the VA Chief 
Public Health Officer (CPH) reflects such officer's opinion 
that it was "unlikely" that Paget's disease was due to the 
veteran's ionizing radiation exposure.  Consideration was 
given to the fact that "[m]ajor textbooks do not cite 
ionizing radiation as a suspected" precipitant of Paget's 
disease and that the cause of such disease is unknown.  In 
correspondence dated the same month, the VA Under Secretary 
for Benefits, as a result of the CHP's opinion and following 
a review of the record in its entirety, expressed an opinion 
that there was "no reasonable possibility" that the veteran's 
Paget's disease was related to his in-service exposure to 
ionizing radiation.

The Board also notes that, in December 1996, the RO received 
from the veteran excerpts from a medical treatise entitled 
Diagnosis of Bone and Joint Disorders (wherein it was 
indicated that the cause of Paget's disease was unknown) as 
well as The Cancer Dictionary (suggesting that Paget's 
disease may occur in bones which have been exposed to 
radiation therapy).  However, submitted portions from the 
above-cited treatises, in each instance, neither make any 
reference to ionizing radiation nor, necessarily, do they 
show a direct causal relationship between the veteran's in-
service exposure and his Paget's disease.

In a January 2002 report, R. C. B., M.D., reported that the 
cause of Paget's disease was unclear to date, and that 
current thinking pointed toward a viral or slow viral 
etiology associated with an immunological failure, which was 
a highly likely causal agency for Paget's disease.  Dr. B. 
concluded that, because immunological failure was a highly 
likely causal agency for Paget's disease, and because 
radiation could certainly have adverse effects on one's 
immune status, it was his opinion that the exposure to 
radiation "is at least as likely as not to be" the cause of 
the veteran's Paget's disease.  

A June 2004 report, submitted by W. J. R., M.D., an expert in 
environmental medicine, reflects that he had reviewed the 
veteran's entire claims file, to specifically include his 
medical and administrative records, reflecting his 
participation in atomic testing at Camp Desert Rock, Nevada 
in March 1955.  After a review of the record, Dr. R. related 
that radiation affects living tissue on a cellular level by 
breaking chemical bonds and by altering the structure of the 
molecules which result in cellular repair, mutation, or 
death.  Dr. R. further maintained that it was well known in 
the medical community that radiation can affect the cells 
genetic coding or deoxyribonucleic acid (DNA), which could 
then result in abnormalities when the cell divides, 
multiplies, or survives with some dysfunction.  Dr. R. 
related that the only abnormality noted in the veteran's 
claims files was low "IgG" levels, and that his medical 
history clearly reflects an immune system dysfunction as 
evidenced by frequent viral infections, upper respiratory 
infections, and chronic fatigue.  

Overall, it was the conclusion of Dr. R. that the etiology of 
Paget's disease was not well known, but that a viral etiology 
had been described as well as genetic and environmental 
causes.  Dr. R. opined that in Paget's disease, there was an 
abnormality in cellular function with increased osteoblastic 
and osteoclastic activity which resulted in abnormal cellular 
multiplication and affected cellular function by disrupting 
the genetic code (Dr. R. reiterated that radiation could 
affect cellular function by disrupting the genetic code), and 
that Paget's disease could progress into cancer such as 
sarcomas and osteosarcomas.  It was the opinion of Dr. R. 
that it was more likely than not that the veteran's radiation 
exposure resulted in his development of Paget's disease and 
which predisposed him to the development of cancer.  

In conclusion, in considering the opinions discussed above, 
the Board finds that the evidence is in relative equipoise 
with regard to the question of whether there is a causal 
relationship between the veteran's in-service radiation 
exposure and his subsequent development of Paget's disease.  
The Board finds that both the August 1996 opinion of the VA 
Chief Public Health Officer and the June 2004 opinion of W. 
J. R., M.D., contained medical reasoning and reference to 
authoritative treatises to support their respective opinions.  
Nevertheless, the Board also finds that the opinion of Dr R. 
is persuasive.  He took into account the veteran's complete 
medical history and in-service exposure to radiation, and 
buttressed his conclusion with scientific explanation 
regarding cellular function and the likelihood that radiation 
exposure could be linked to a disease such as Paget's.  His 
conclusion that it was more likely than not that the 
veteran's radiation exposure resulted in the development of 
Paget's disease is therefore accorded significant evidentiary 
weight.  At the very least, the evidence of record appears to 
be in equipoise, triggering the benefit-of-the-doubt rule.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  As such, service 
connection for this disability is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.311.  Therefore, the 
benefit sought on appeal is granted. 


ORDER

Service connection for Paget's disease is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


